IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


WELLS FARGO BANK, N.A.,                : No. 343 MAL 2017
SUCCESSOR BY MERGER TO                 :
WACHOVIA MORTGAGE                      :
CORPORATION,                           : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                    Respondent         :
                                       :
                                       :
            v.                         :
                                       :
                                       :
GARY M. BARBERA AND LINDA              :
BARBERA,                               :
                                       :
                    Petitioners        :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2017, the Petition for Allowance of

Appeal is DENIED.